DETAILED ACTION

Response to Amendment
1.	The amendment filed 7/30/2021 for US Patent Application No. 16/219140 has been entered and fully considered.
2.	Claims 1-11, 13-14 and 16-21 are currently pending and have been fully considered.
3.	The 35 U.S.C. 103 rejections presented in the office action dated 4/1/2021 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-11, 13-14 and 16-21 are now in condition for allowance because the prior art of record does not teach or suggest the control apparatus or the battery system recited in the aforementioned claims that comprises an all solid state battery including a laminated body in which a cathode, an anode and a solid electrolyte layer located between the cathode and the anode are laminated, the control apparatus comprising: a temperature sensor configured to detect a temperature of the all solid state battery; a pressure sensor configured to detect a pressure of the all solid state battery, the pressure sensor is positioned between a restraining plate and the cathode or between the restraining plate and the anode of the all solid state battery, the restraining plate applies the pressure to the all solid state battery in a laminated direction of the laminated body that is measured by the pressure sensor; and an electronic control unit .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEWART A FRASER/Primary Examiner, Art Unit 1724